Title: To George Washington from George Walker, 28 April 1789
From: Walker, George
To: Washington, George



New York April 28th 1789

No Doubt but you will be surprised to Receve a Letter of this sort from a stranger. The more so when you perseve the Author to be a soldier, but hope my Sittuation will Pleade an excuse. To be short, I’m a Discharged Soldier from the Ohio, that I Receved sevon months ago; without, one Farthing, almost Naked, altho I had a Years Clothing Due, and a Journey of six hundred miles to New-York. I Have braved a sevear Winter, and began a Journey cross the Mountains from Pitts-Burgh in the Depth of Winter, without money, Depending upon the Humain Inhabitants, for a Subsistance all this I Bore with Pattience, expecting the Reward on my arival in York, but could only get three Months pay. A Number of my fellow suffrers have been Reduced to the Necessity of Selling their pay at half its amount. I have Mine Yet But my Financess are Nigh exhausted. My Request is Information when and how we are to be paid, then I shall know whether I shall Enjoy the Fruts of my Labour, or by Selling it Enrich some enervated Citizen who Lived Emmers’d in Luxrey, while I Lay in a Hooling Wilderness Gnawing my scantey Pound, perhaps half Bone Deprived of the Last of Comfort Sleep, apprehencive of the Savage Foe. I Hope the Great Fredom will be excused taken by your Excellencys most Humble and obedient Servant

George Walker



N.B. I Brought my Comerads Discharge and an order to Receve his pay, But Could not gett one Coper upon it, while the Man, that Came with me, with Exactley the same order for his Comerads pay has Receved the Whole of it Through the Intersession of a Delegate in Congress. But He is a Native of America I a Europian an alien and Strainger in this Countrey, and Need Expect no such Friendship unless Your Excellency Prove my Friend and Benefactor.

